Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 - 8, 14 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2443810B1 (which has been provided in the International Search Report).

Regarding claim 1, EP2443810B1 discloses a method of monitoring a user ([0001] – [0002]), the method comprising:

requesting a granularity level of the second user device in relation to the first user device ([0014]; [0116]; [0134]; [0139];  wherein the granularity level is interpreted as the location precision);
receiving the granularity level when the granularity level is established ([0116] – [0123]);
determining a current position of the second user device([0111]; [0113]; [0118]);
determining a mapped position in response to the granularity level and the current position ([0118]); and
transmitting the mapped position to the first user device ([0118]).

Regarding claim 7, EP2443810B1 discloses displaying the mapped position on the first user device ([0002]; [0003] last sentence).

Claim 8 is similarly analyzed as claim 1, with claim 8 reciting equivalent apparatus limitations.

Claim 14 is similarly analyzed as claim 7.

Claim 15 is similarly analyzed as claim 1, with claim 8 reciting equivalent apparatus limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP2443810B1 (which has been provided in the International Search Report).

Regarding claim 2, EP2443810B1 discloses activating an alarm on the first user device when the mapped position is received ([0029] discloses “the  push-based-location-update mechanism can be supported by an existing push notification service infrastructure used for other applications (e.g., email, instant messaging, and so on)”; wherein the alarm is interpreted as the notification via email or instant messaging).

Claim 9 is similarly analyzed as claim 2.

Claim 16 is similarly analyzed as claim 2.

Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to position displaying on user devices:

Amitay et al. (US 20200120170) discloses map-based graphical user interface indicating geospatial activity metrics.
Donelle (US 20200077226) discloses methods of determining the location of a user in an area, and user location systems.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632